Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 21, 2017

The Court of Appeals hereby passes the following order:

A17D0492. PAUL K. MURRAY v. THE STATE.

      In 2006, Paul Murray pled guilty to three counts of child molestation, for which
he was given an aggregate sentence of twenty years to serve in prison.1 In December
2016, Murray filed the underlying motion challenging his conviction. The trial court
denied Murray’s motion, and Murray seeks a discretionary appeal.            We lack
jurisdiction.
      As the Georgia Supreme Court has made clear, a motion seeking to set aside
or vacate an allegedly void criminal conviction is not one of the established
procedures for challenging the validity of a judgment in a criminal case, and an
appeal from the trial court’s ruling on such a petition should be dismissed. See
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). A direct appeal may lie from
an order denying or dismissing a motion to correct a void sentence if the defendant
raises a colorable claim that the sentence is, in fact, void or illegal. See Harper v.
State, 286 Ga. 216, n.1 (686 SE2d 786) (2009). “Motions to vacate a void sentence
generally are limited to claims that – even assuming the existence and validity of the
conviction for which the sentence was imposed – the law does not authorize that
sentence, most typically because it exceeds the most severe punishment for which the
applicable penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013). When a sentence is within the statutory range of punishment, it


      1
       Since that time, Murray has filed numerous motions with the trial court and
multiple appeals with this Court, all of which were dismissed. See Case Nos.
A11A0456, A14A0568, A15D0029, and A17A0394.
is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Murray’s motion presented challenges to his convictions, and made no claim
that his sentence fell outside the applicable statutory range. Because Murray may not
attack his convictions in this manner, and because he made no colorable void-
sentence claim, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/21/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.